Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: camera or image sensor configured to acquire the image of the light pattern so that the computer system recited in the claim would be enabled to receive the image data. 
Appropriate correction is required. 
Claims 22-32 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21–26, and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peine (US 20180042686) in view of Panescu (US 20170172662 A1).
Regarding claim 21, Peine discloses a minimally invasive surgery system, comprising a robot comprising at least one movable robot arm (robotic arms 2, 3; FIG. 1, 2, reproduced below); 
an elongate cannula (guide tube 110) detachably mounted to the robot arm (Tube 110 is  detachably mounted to the robotic arm 2 via flange 112e; Para [0027], [0036]; FIGS. 1-3), the cannula having a distal end and a proximal end with a lumen (passage 116; para [0037]; FIG. 2) extending between the distal and proximal ends along a longitudinal axis of the cannula (Note distal and proximal ends of the guide tube 110; FIG. 2); 
a projector  (plurality of diodes on the cannula; Para [0047]) disposed on an outer surface of the cannula and configured to project a light pattern onto a tissue; and 
a computer system (control device 4 includes a Computer and program; FIG.1; para [0023], [0026] [0027]) configured to: receive image data in real time (three dimensional image date received and displayed in a display; 6; FIG. 1; para [0023]).
However, Peine does not expressly disclose 
the computer system is configured to: 
determine a spatial position of the cannula relative to the tissue based on the image data, 
determine an orientation of a distal end of a surgical tool of a surgical instrument disposed in the elongate shaft portion relative to the longitudinal axis of the cannula, and 
determine a distance between the distal end of the surgical tool and the tissue based on the determined spatial position of the cannula and the determined orientation of the distal end of the surgical tool.
However, using the image data to determine the position of the tool(s) is well known. For example, Panescu is directed to a surgical system (abstract) and teaches a computer system (processor 104, communicates via bus 105 with a controller 106. FIG. 8; Para [0130]) configured to: 
determine a spatial position of a cannula relative to the tissue based on the image data (In view of FIG. 25, reproduced below, and para [0133], spatial position of the Q3D endoscope 2502, d1, is determined with respect to the scene 2508-1. Para [0134]-[0135];  Para [0105]-[0117] describe how position information is obtained using image sensor arrays; FIGS. 4, 10, 21), 
determine an orientation of a distal end of a surgical tool of a surgical instrument disposed in the elongate shaft portion relative to the longitudinal axis of the cannula (Orientation of the surgical instrument 2506, FIG. 25, is determined with respect to the axis; para [0133]), and 
determine a distance between the distal end of the surgical tool and the tissue based on the determined spatial position of the cannula and the determined orientation of the distal end of the surgical tool (As can be seen from FIG. 25, the distance between the distal end of the tool 2506 and scene 2508-1, d2 is determined which is based on d1 and the orientation of the surgical instrument 2506. See para [0133]-[0134] and FIG. 25. The measurements are being made by considering the endoscope tip as origin, para [0137], which means the distance between the scene 2508-1 and tool 2506, d2, is based on d1, i.e., the distance of the endoscope from the scene.).



    PNG
    media_image1.png
    513
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    596
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer and processor of Peine to measure the positions in accordance with the teaching of Panescu so that position of the tools could be determined by using sensor pixel arrays during surgery. One of ordinary skill in the art would be motivated to modify Peine because using sensor pixel array for measuring position would eliminate the need of another position sensor in the system, i.e., the same image sensor(s) would be able to provide position information and imaging information.
Regarding claim 22, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, wherein the determined spatial position of the cannula characterizes a distance between the distal end of the cannula and the tissue (Panescu: In view of FIG. 25, reproduced below, and para [0133-134], spatial position of the endoscope, d1, is determined with respect to the scene. FIG. 25).  
Regarding claim 23, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, further comprising a camera (Panescu: three-dimensional surgical image of the scene is obtained and transmitted to the computer in real time by image sensor arrays.  FIG. 8; para [0062]; Para [0105]-[0117] describe how position information is obtained using image sensor arrays.) configured to acquire the image of the light pattern, to generate the image data, and to transmit the image data in real time to the computer system.  
Regarding claim 24, Peine in view of Panescu teaches the minimally invasive surgery system of claim 23, wherein the camera is mounted to or integrated with the robot (Panescu: sensor array 210 is coupled to the distal end of the endoscope. FIG. 8).  
Regarding claim 25, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, further comprising the surgical instrument (Peine: surgical instruments 200; FIG. 2), the surgical instrument being detachably mounted to the at least one movable robot arm.  
Regarding claim 26, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, wherein the computer system is configured to determine a real-time spatial position of a portion of the surgical instrument relative to the surgical surface from the determined spatial position of the cannula relative to the tissue and the determined distance between the cannula and the portion of the surgical instrument (Panescu: As can be seen from FIG. 25, the distance between the distal end of the tool 2506 and scene 2508-1, d2 is determined which is based on d1 and the orientation of the surgical instrument 2506. See para [0133] and FIG. 25. The measurements are being made by considering the endoscope tip as origin, which means the distance between the scene 2508-1 and tool 2506, d2, is based on d1.).  
Regarding claim 30, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, wherein the robot comprises a tracking sensor (Panescu: sensor array 210) configured for real time tracking of movements of the surgical tool (Panescu: In view of FIG. 25, reproduced below, and para [0133-134], spatial position of the Q3D endoscope 2502, d1, and surgical instrument 2506, is determined with respect to the scene 2508-1 by sensor array 210. FIG. 7A). 
Regarding claim 31, Peine in view of Panescu teaches the minimally invasive surgery system of claim 30, wherein the tracking sensor is a structured light sensor (Panescu: In view of FIG. 25, reproduced below, and para [0133], spatial position of the Q3D endoscope 2502, d1, and surgical instrument 2506, is determined with respect to the scene 2508-1 by sensor array 210. FIG. 7A). 
Regarding claim 32, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, wherein the computer system is configured to control movements of the at least one movable robot arm of the robot (Peine: Plurality of motors control instruments 200, 300. Para [0028]). 

Claims 27, 28, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peine (US 20180042686) in view of Panescu (US 20170172662 A1) and further in view of Tesar (US 20150018622).
Regarding claim 27, Peine in view of Panescu teaches the minimally invasive surgery system of claim 21, however does not positively teach wherein the robot comprises at least one encoder configured for tracking real time movements of the surgical tool and for transmitting the tracked movements in real time to the computer system. 
Tesar  teaches a surgical device with one or more integrated cameras, wherein the robot comprises at least one encoder configured for tracking real time movements of the surgical tool and for transmitting the tracked movements in real time to the computer system (Positions and/or orientations of the cameras and/or the surgical tools can be tracked by using encoders, MEMS IMUs, ultrasonic emitters, optical tracking; para [0372]; electromagnetic or optical tracking encoders for sensing degree of rotation; Para [0297],  [0379]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peine to include encoder in accordance with the teaching of Tesar so that rotation of the tool could be determined in real time. 
Regarding claim 28, Peine in view of Panescu teaches the minimally invasive surgery system of claim 27, however does not positively teach wherein said at least one encoder comprises at least one of a rotary or a linear encoders on the at least one robot arm. 
Tesar teaches wherein said at least one encoder comprises at least one of rotary or linear encoders on the at least one robot arm (electromagnetic or optical tracking encoders for sensing degree of rotation; Para [0297],  [0372], [0379]; electromagnetic tracker sensing coil 357; para [0324]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peine to have rotary encoders in accordance with the teaching of Tesar so that rotation of tool/arm could be sensed as taught by Tesar above.  A person of ordinary skill in the art would be motivated to use rotary encoder on the robot arm because such encoder would provide measurement of rotational movement of the imaging device for generating data for the angular view.
Regarding claim 29, Peine in view of Panescu teaches the minimally invasive surgery system of claim 27, however does not positively teach wherein the at least one encoder is a mechanical encoder, a magnetic encoder, an optical encoder, a capacitive encoder, or a combination thereof. 
Tesar teaches wherein said at least one encoder is an optical encoder (The position of the foot pedal can be measured using an angular optical encoder and/or a force-sensing resistor. Para [0379], [0522]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peine to have optical encoders in accordance with the teaching of Tesar so that rotation of tool/arm could be sensed as taught by Tesar above. A person of ordinary skill in the art would be motivated to use optical encoder to obtain measurement of rotational movement of the imaging device for generating data for the angular view.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Dicarlo (US 20140046341 A1) for camera instrument 126 attached on a cannula 134 (Sensors 124 provide information regarding the disposition of each of instruments 114, 116, and 126; Fig. 1A; 1B; para [0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        9/20/2022